         Case 1:16-cv-08072-PKC Document 195 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     6/17/20
MONIQUE MURRAY, et al.
               Plaintiffs,                           16-CV-8072 (PKC) (BCM)
       -against-                                     ORDER
CITY OF NEW YORK,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The settlement conference currently scheduled for June 30, 2020, at 2:15 p.m., is
ADJOURNED to August 3, 2020, at 2:15 p.m., and will take place via teleconference or
videoconference, as further discussed below. No later than July 27, 2020, the parties shall submit
the pre-conference documents required by ¶¶ 3-5 of the Court's Order Scheduling Settlement
Conference dated May 27, 2020 (Dkt. No. 188). All other provisions of the May 27 Order
Scheduling Settlement Conference remain in effect.

        The parties are advised that the Court's teleconferencing technology (AT&T Connect)
permits both group conferences and private caucuses with each party or group of parties (and
relevant counsel). Although the Court has videoconferencing technology available (Skype for
Business), it does not permit private video caucuses and therefore is not ordinarily used for
settlement conferences. If the parties are willing and able to arrange for the settlement
conference to be conducted using commercially available videoconferencing technology that
they deem reliable and that does include a private caucus feature, counsel are directed to
telephone Judge Moses's Law Clerk, Samantha Bennett, at (212) 805-4882, at least one week
prior to the date of the conference, to discuss the capabilities, security features, and logistics of
using the proposed technology.

       The Clerk of Court is respectfully directed to close the letter-application at Dkt. No. 194.

Dated: New York, New York
       June 17, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
